Title: To Benjamin Franklin from William Hodgson, 20 July 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir/
London 20 July 1781
I recd yours of the 8th Current in Answer to mine of the 29 June. I wrote you a prior Letter on the 8 May which you do not acknowledge pray let me know if it came to hand— As yet I have not heard from Mr Grand—
Upon receipt of yours I immediately waited upon the Board of Sick & Hurt who informed me they had just dispatched an order to Edinburg for the discharge of the passengers in the Marquis de Fayette & the Name of Mr Veillard was in the List; they were at same Time to be furnished with passes & had an offer made them to return to France in a Cartel Vessell that was speedily to sail with Prisoners if they chose it, if not they were at Liberty to pursue any other Route they judged proper— I have wrote to Mr Veillard acquainting him with these facts & furnished him with a Letter of Credit in Case he shou’d want any Money— The passage per the Cartel will most likely be the speediest & by far the least expensive, however if the young Gentleman shou’d determine to come here I will pay him all due attention—
I hope before you go hence you may yet Sing Nunc dimittis Domine— it will be indeed a most pleasant thing, this War being Calamitous beyond all others hitherto Known— it is but this week that I called upon a Friend in the Country a Mr Day & to my extreme surprise & Mortification I found Digges had tricked him out of £200 upon a Pretence of his being in your Confidence & a distressed American. This Man surpasses in Villainy all I ever met with— I am with great Respect D Sr your most obedt sert
William Hodgson

P.S. Since writing the above the post is come in with Mr Grands Remittance for £110— which I shall take care to disburse properly according to the Sum intended to be given you can judge when a supply will be wanted. WH

 
Addressed: To / Dr. Franklin / a / Passy
